BUFFINGTON, Circuit Judge.
In this suit complainants charge respondent with infringement of all three claims of patent No. 736,-834, granted August 18, 1903, to Christopher Flinn for a bending machine. To our mind the case falls within narrow limits and turns on the validity of the patent. The device in question is adapted especially for bending pipes or tubes for car and locomotive builders.
After hearing full arguments of counsel and on due consideration, we are of opinion this binder is a mere mechanical construction and is lacking in patentable novelty. The bending of pipes and bolts was old. The individual elements in Flinn’s device are not new, and it produces no novel result or new product. The use of a bending former at the head of its piston was known. Moreover, take, for example, the best machine. The cylinder was adjustable longitudinally of the table by removing one of its pins and swinging it on the other, which connected it to the table. The cylinder could be radially adjusted “at any position on the table to suit the location of the bend in the pipe.” In so operating the cylinder was held against rebound by putting a bolt through the table and the front cylinder bed plate. To us it is clear that mounting and holding the cylinder by a single pivot adjusted to engage in an undercut T-slot was a mechanical expedient that would naturally occur to a skilled man who sought to impart greater adaptable flexibility to a bending mechanism. Pivoting or swinging" cylinders were in use. Undercut slots and clamps to hold *673tools in adjustable thrust positions were in common use in machine tool construction, and while the Flinn machine may be, and we doubt not is, a clever, commercial, and effective means of adapting a cylinder to impart a bending thrust in any direction, yet when all its features are summed up, we are satisfied they are mechanical and not inventive in character.
A decree may therefore he submitted dismissing this bill.